Citation Nr: 0018659	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from April 1945 to August 
1946.

This appeal arose from a November 1997 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA), 
Regional Office (RO), which awarded service connection for 
degenerative arthritis of the lumbar spine, awarding it a 10 
percent disability evaluation effective August 10, 1997.  In 
May 2000, the veteran testified at a personal hearing before 
a member of the Board of Veterans' Appeals (Board) sitting in 
New Orleans.

During the veteran's May 2000 personal hearing testimony, she 
appeared to be raising claims for service connection for 
thoracic and cervical spine degenerative arthritis and for 
entitlement to special monthly compensation at the aid and 
attendance rate.  As these issues are not inextricably 
intertwined with an issue on appeal, and have not been 
properly prepared for appellate review at this time, they are 
hereby referred to the RO for appropriate action.


REMAND

The veteran has contended that her low back disorder is more 
disabling than the current evaluation would suggest.  She has 
indicated that she suffers from constant low back pain, 
muscle spasms, pain into the right leg and numbness into the 
feet.  Therefore, she believes that an increased evaluation 
is justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to her claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

It is the Board's determination that the VA examination 
conducted in October 1997 provides an inadequate basis upon 
which to evaluate the veteran's claim.  Initially, this 
examination did not provide any range of motion studies, nor 
did it include an evaluation by neurologist despite her 
claims of numbness in the feet.  Moreover, its findings were 
inconsistent with a private examination conducted that same 
month.  The private examination had found that the veteran 
was markedly tender over the lumbosacral joint, with 
restriction of movement.  The VA examination, as noted above, 
failed to refer to range of motion, and found no evidence of 
tenderness.

Finally, according to DeLuca v. Brown, 8 Vet. App. 202 
(1995), United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999)(hereinafter "the Court"), held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45 (1997), and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1997) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period a time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran 
complete VA orthopedic and neurologic 
evaluations in order to fully assess the 
current nature and degree of severity of 
the service-connected degenerative 
arthritis of the lumbosacral spine.

The claims folder must be made available 
to the examiners to review in conjunction 
with the examinations, and the examiners 
are asked to indicate in the examination 
report that they have reviewed the claims 
folder.

a)  the orthopedic examination 
should include all indicated special 
tests and must include range of motion 
testing.  The examiner should note the 
range of motion of the low back.  The 
examiner must obtain active and passive 
ranges of motion (in degrees), state if 
there is any limitation of function and 
describe it, and state the normal range 
of motion.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the low 
back segment is used repeatedly.  Special 
attention should be given to the presence 
or absence of pain, stating at what point 
in the range of motion pain occurs and at 
what point pain prohibits further motion.  
The factors upon which the opinions are 
based must be set forth.

The examiner should provide a complete 
rationale for all conclusions reached and 
explain any loss of mobility reported in 
the above examination.

	b)  the neurologic examiner should 
indicate whether the veteran suffers from 
moderate intervertebral disc syndrome 
(IDS) with recurring attacks; severe IDS, 
with recurring attacks with intermittent 
relief; or from pronounced IDS with 
persistent symptoms compatible with 
sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  See 38 C.F.R. Part 4, Code 5293 
(1999).  A complete rationale for any 
opinions expressed must be provided.

2.  Once the above-requested development 
has been completed, the RO should 
readjudicate the veteran's claim for an 
increased evaluation for the service-
connected degenerative arthritis of the 
lumbosacral spine, keeping in mind the 
provisions for staged ratings noted in 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the decision remains adverse 
to the appellant, she and her 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development action has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




